Title: Board of War to Board of Trade, 22 March 1780
From: Board of War
To: Board of Trade


Williamsburg, 22 Mch. 1780. Enclosing a charge to be paid to Col. Harrison for clothing furnished for his regiment. “The articles … appear to have been well bought, and we hope you will not think the Colo’s. Zeal, which has led him to expend his own money, and risque his own interest, to promote the public weal, an improper one.” Also requesting the purchase of clothes for Capt. Ragsdale in accordance with his order on the clothier. Signed (twice) by Innes, Barron, and Lyne. Countersigned: “In Council Mar. 25. 1780. Referred to the Board of trade to originate such resolution on as to them shall seem proper. Th: Jefferson.”
